Title: To James Madison from J. Dunham, 28 April 1812 (Abstract)
From: Dunham, J.
To: Madison, James


28 April 1812, Windsor. Describes himself as having been a “Federal Republican” for twenty years, and for ten years he has studied the duties “necessary to form the scientific soldier.” Has served presidents Adams and Jefferson “with equal fidelity” and “with equal, &  entire, approbation.” “That War, with either Belligerent, might now be just, I have never doubted; but, under existing circumstances, I have doubted its expediency. Nay—I have doubted, whether war were seriously intended. But the storm is fast gathering, & I cannot now see, but war must actually ensue.” Under these circumstances, “the Government, losing sight of party,” must enlist the nation; “And it will be no less the duty of every good Citizen to put his Shoulders to the Wheels, & to aid the Government, the only constitutional judges of expediency in this case—in bringing the conflict to a just and honorable issue.” Therefore offers “to Mr. Madison (it might be deemed indecorous thus to address the President)” his “most faithful services,” adding, however, that “at present” he could not accept a commission which might subject him “to the command of any Officer of recent appointment in this state” without degrading himself. Is known to generals Dearborn, Wilkinson, Gansevoort, and Hull and believes them to be personal friends. Seeks no influence in his favor and makes this communication “To Mr. Madison alone,” as he will “appreciate the delicacy of its nature, as well as the confidence, in which it is made.”
